Citation Nr: 1528840	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  09-06 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral knee disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from September 1989 to March 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio, that, in pertinent part, denied the above claim. 

This matter was previously before the Board in October 2012 at which time it was remanded for additional development.  It is now returned to the Board. 

The issues on appeal had previously included entitlement to service connection for a low back disorder, a bilateral ankle disorder, and residuals of a ribcage injury.  During the pendency of this appeal, by rating action dated in April 2013, service connection for each respective disability was granted.  As this represents a complete grant of the benefits sought on appeal, the issues are no longer before the Board.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

In the October 2012 Board Remand, the RO was instructed to afford the Veteran a VA examination so as to obtain an opinion as to whether he has a current right and/or left knee disorder, and if so, whether it is at least as likely as not that such condition (i) had its onset during service; or (ii) is related to or was otherwise caused by any injury that occurred during service, i.e., a February 1990 basketball injury.  The Board instructed that the claims file was to be made available to and reviewed by the examiner in connection with the examination.  

A VA examination report dated in February 2013 shows that the Veteran's claims file was unavailable for review in conjunction with conducting the examination of the Veteran.  Following examination of the Veteran, a diagnosis of right knee strain and bilateral shin splints was provided.  The examiner opined that it was less likely as not that the Veteran's knee pain was related to service.  The examiner added that without any X-ray evidence of arthritis, and being 23 years since the asserted in-service injury, the knee sprain and shin splints would most likely have healed.  Knee pain was said to most likely be due to normal progression with aging and physical employment with a road crew.

Initially, the Board finds that February 2013 VA examiner was not provided the Veteran's claims file for review as directed in the October 2012 Board Remand.  A remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and the Board itself commits error in failing to ensure this compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board's failure to ensure that the requested medical opinion is based upon review of the Veteran's entire claims file would constitute a violation of his due process rights.  Dyment v. West, 13 Vet. App 141 (1999).  As such, the Board finds that the issue must be remanded for compliance with the prior Remand instruction.

Additionally, in correspondence dated in December 2013, the Veteran took issue with the February 2013 medical opinion to the extent that the examiner asserted a 23-year timeframe between injury and date of the Veteran's current claim.  The Veteran, instead, explained that he had continuous symptoms since service, and that he had self-treated because he could not always afford to go to the doctor until it would become critical.  The Veteran is competent to report his in-service symptoms and continuity of symptomatology since service.  Such reports must be considered by the VA examiner in rendering a nexus opinion.  As such, the Board finds the findings of the February 2013 VA examination to be inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).

In the December 2013 correspondence, the Veteran also suggested that his asserted bilateral knee disorder is secondary to the now, service-connected bilateral ankle disability.  As such, an opinion should also be provided as to whether the Veteran's bilateral knee disorder was either caused by or is aggravated by a service-connected disability, to include the bilateral ankle disability.  See 38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  Moreover, as service connection for a low back disability and for a ribcage disability was also established during the pendency of this appeal, the Board will obtain an opinion as to whether any service-connected disability caused or aggravated the asserted bilateral knee disorder.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing, including those unknown to the Veteran.). 

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him for his claimed disability.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.

2.  The agency of original jurisdiction shall schedule the Veteran for a VA examination by an appropriate physician so as to determine the nature and etiology of his asserted bilateral knee disorder.  The claims file must be sent to the examiner for review; consideration of such should be reflected in the completed examination report.  All tests and studies deemed necessary by the examiner must be conducted.  

The examiner should answer all of the following questions as definitively as possible:

(a)  Is it at least as likely as not that the Veteran's diagnosed right and/or left knee disorder had its onset in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not that the Veteran's diagnosed right and/or left knee disorder was caused (in whole or in part) by any service-connected disability, to specifically include chronic right and left ankle strains?

(c)  Is it at least as likely as not that the Veteran's diagnosed right and/or left knee disorder was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation) by any service-connected disability, to specifically include chronic right and left ankle strains?

If the Veteran's diagnosed right and/or left knee disorder is aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a diagnosed right and/or left knee disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

